UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:001-35593 HOMETRUST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 45-5055422 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 10 Woodfin Street, Asheville, North Carolina 28801 (Address of principal executive offices; Zip Code) (828) 259-3939 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS There were 20,502,248 shares of common stock, par value of $.01 per share, issued and outstanding as of November 6, 2014. HOMETRUST BANCSHARES, INC. AND SUBSIDIARIES 10-Q TABLE OF CONTENTS Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets at September 30, 2014 (Unaudited) and June 30, 2014 3 Consolidated Statements of Income for the Three Months Ended September 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for the Three Months Ended September 30, 2014 and 2013 5 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended September 30, 2014 and 2013 6 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2014 and 2013 7 Notes to Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3.Quantitative and Qualitative Disclosures about Market Risk 39 Item 4.Controls and Procedures 39 PART IIOTHER INFORMATION Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults Upon Senior Securities 41 Item 4.Mine Safety Disclosures 41 Item 5Other Information 41 Item 6.Exhibits 41 SIGNATURES 42 EXHIBIT INDEX 43 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOMETRUST BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (Dollar amounts in thousands except per share data) (Unaudited) September 30, June 30, Assets Cash $ $ Interest-bearing deposits Cash and cash equivalents Certificates of deposit in other banks Securities available for sale, at fair value Other investments, at cost Loans held for sale Total loans, net of deferred loan fees and discount Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Real estate owned (REO) Deferred income taxes Bank owned life insurance Goodwill Core deposit intangibles Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits $ $ Other borrowings Capital lease obligations Other liabilities Total liabilities Stockholders’ Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, none issued or outstanding - - Common stock, $0.01 par value, 60,000,000 shares authorized, 20,507,248 shares issued and outstanding at September 30, 2014; 20,632,008 at June 30, 2014 Additional paid in capital Retained earnings Unearned Employee Stock Ownership Plan (ESOP) shares ) ) Accumulated other comprehensive income Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 HOMETRUST BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (Dollar amounts in thousands except per share data) Three Months Ended September 30, Interest and Dividend Income Loans $ $ Securities available for sale Certificates of deposit and other interest-bearing deposits Other investments 64 12 Total interest and dividend income Interest Expense Deposits Other borrowings 38 3 Total interest expense Net Interest Income Recovery of Loan Losses ) ) Net Interest Income after Recovery for Loan Losses Noninterest Income Service charges on deposit accounts Mortgage banking income and fees Other, net Total noninterest income Noninterest Expense Salaries and employee benefits Net occupancy expense Marketing and advertising Telephone, postage, and supplies Deposit insurance premiums Computer services Gain on sale and impairment of REO ) ) REO expense Core deposit intangible amortization 29 Merger-related expenses Other Total other expense Income Before Income Taxes Income Tax Expense Net Income $ $ Per Share Data: Net income per common share: Basic $ $ Diluted $ $ Average shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 HOMETRUST BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Dollar amounts in thousands) Three Months Ended September 30, Net Income $ $ Other Comprehensive Loss Unrealized holding losses on securities available for sale Losses arising during the period $ ) $ ) Deferred income tax benefit 18 35 Total other comprehensive loss $ ) $ ) Comprehensive Income $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 HOMETRUST BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity (Dollar amounts in thousands) Accumulated Additional Unearned Other Total Common Paid In Retained ESOP Comprehensive Stockholders’ Stock Capital Earnings Shares Income (Loss) Equity Balance at June 30, 2013 $ ) $ ) $ Net income - Stock repurchased (2 ) ) - - - ) Stock option expense - Restricted stock expense - ESOP shares allocated - 85 - - Other comprehensive loss - ) ) Balance at September 30, $ ) $ ) $ Balance at June 30, 2014 $ ) $ $ Net income - Stock repurchased (2 ) ) - - - ) Exercised stock options - Stock option expense - Restricted stock expense - ESOP shares allocated - 69 - - Other comprehensive loss - ) ) Balance at September 30, $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 HOMETRUST BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Dollar amounts in thousands) Three Months Ended September 30, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Recovery of loan losses ) ) Depreciation Deferred income tax expense Net amortization and accretion ) ) Gain on sale and impairment of REO ) ) Gain on sale of loans held for sale ) ) Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Decrease in deferred loan fees, net ) ) Increase in accrued interest receivable and other assets ) ) Amortization of core deposit intangibles - ESOP compensation expense Restricted stock and stock option expense Decrease in other liabilities ) ) Net cash provided by (used in) operating activities ) Investing Activities: Purchase of securities available for sale ) ) Proceeds from maturities of securities available for sale - Purchase of certificates of deposit in other banks ) ) Maturities of certificates of deposit in other banks Principal repayments of mortgage-backed securities Net purchases (redemptions) of other investments ) Net decrease (increase) in loans ) Purchase of premises and equipment ) ) Capital improvements to REO ) ) Proceeds from sale of REO Acquisition of BankGreenville Financial Corporation, net of cash paid - Acquisition of Bank of Commerce, net of cash paid ) - Net cash used in investing activities ) ) Financing Activities: Net decrease in deposits ) ) Net increase (decrease) in other borrowings ) Common stock repurchased ) ) Exercised stock options - Decrease in capital lease obligations (5
